DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/910,784 filed on 06/24/2020 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 04/03/2020. It is noted, however, that applicant has not filed a certified copy of the IN202041014855 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/24/2020 has been considered and placed of record. An initialed copy is attached herewith.
Allowable Subject Matter
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record.
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly,
As in claim 1: A battery swapping method for managing in-vehicle battery communication, the method comprising among other patentable steps, “…selecting, by the charging station server, the set of charged batteries from a plurality of charged batteries available at the charging station for swapping based on at least a battery swapping count provided by a user; assigning, by the charging station server, at least one of a static identifier (ID) or a dynamic ID to each of the set of charged batteries including first and second subsets of charged batteries, wherein each of the first subset of charged batteries is configured as a master battery by integrating at least the respective static ID in a battery management system (BMS) of each of the first subset of charged batteries and each of the second subset of charged batteries is configured as a slave battery by integrating at least the respective dynamic ID in a BMS of each of the second subset of charged batteries, and wherein the static and dynamic IDs are assigned and integrated for facilitating the in-vehicle battery communication; and releasing, by the charging station server, the set of charged batteries from a charging and storing platform of the charging station to a swapping platform of the charging station for swapping the set of discharged batteries with the set of charged batteries”.
As in claim 11: A battery swapping system comprising among other patentable features, “circuitry configured to:…select the set of charged batteries from a plurality of charged batteries available at the charging station to swap based on at least a battery swapping count provided by a user; assign at least one of a static identifier (ID) or a dynamic ID to each of the set of charged batteries that includes first and second subsets of charged batteries, 43wherein each of the first subset of charged batteries is configured as a master battery by integration of at least the respective static ID in a battery management system (BMS) of each of the first subset of charged batteries and each of the second subset of charged batteries is configured as a slave battery by integration of at least the respective dynamic ID in a BMS of each of the second subset of charged batteries, and wherein the static and dynamic IDs are assigned and integrated to facilitate the in-vehicle battery communication”
Claims 2-10 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
Claims 12-20 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
EXAMINER'S COMMENT
Examiner found the closest prior art of record, USPAT 11,084,365 to Chen et al., (Chen) in which a cloud-based battery swap system is disclosed. The system comprises: : a battery pack information storage apparatus for storing battery pack information of an electric vehicle; a battery pack allocation station for storing battery packs and charging the battery packs; and a battery swap station for replacing a battery pack for the electric vehicle, and communicating with the battery pack information storage apparatus to transmit the battery pack information to the battery pack information storage apparatus. In addition, a battery management system for the battery pack is disposed on the electric vehicle outside the battery pack. Also disclosed is a method for the system. The system and the method not only make the energy supply of the electric vehicle more convenient, but also reduce the battery pack supply cost, thereby making the large-scale construction of battery swap stations become possible.
Another closely related prior art is WO 2018/104965 to Kumar et al., (Kumar)(cited by applicants) in which a battery swapping systems and method is disclosed. The system and methods enable swapping of a battery module at a swapping station, wherein the swapping station can provide a battery module to a user based on a plurality of factors comprising of weather parameters, battery module application, user behavior, and so on. Embodiments herein disclose an application present on a user device that enables a user to connect to the swapping 
However, none of Chen and Kumar alone or in combination thereof teaches, among other patentable features and steps, select the set of charged batteries from a plurality of charged batteries available at the charging station to swap based on at least a battery swapping count provided by a user; assign at least one of a static identifier (ID) or a dynamic ID to each of the set of charged batteries that includes first and second subsets of charged batteries, 43wherein each of the first subset of charged batteries is configured as a master battery by integration of at least the respective static ID in a battery management system (BMS) of each of the first subset of charged batteries and each of the second subset of charged batteries is configured as a slave battery by integration of at least the respective dynamic ID in a BMS of each of the second subset of charged batteries, and wherein the static and dynamic IDs are assigned and integrated to facilitate the in-vehicle battery communication
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2019/0207267 discloses the general state of the art regarding systems for managing batteries and associated methods.
USPAT 11,097,632 to Uyeki discloses the general state of the art regarding method and system for coordinating a battery exchange.
USPAT 11,084,365 discloses the general state of the art regarding a cloud storage-based system and method for electric vehicle battery exchange.
Beus et al., (Beus) discloses a decentralized Master-Slave communication and control architecture of a battery swapping station, published under 978-1-5386-5186-5/18/$31.00 ©2018 IEEE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 6, 2022